                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    SILVIA A. BRANDON PEREZ,                             Case No. 19-cv-02926-JD
                                                         Plaintiff,
                                   7
                                                                                             ORDER RE IFP APPLICATION,
                                                v.                                           COMPLAINT AND INJUNCTION
                                   8
                                                                                             REQUEST
                                   9    STATE OF CALIFORNIA, et al.,
                                                                                             Re: Dkt. Nos. 2, 7
                                                         Defendants.
                                  10

                                  11
                                              Pro se plaintiff Siliva Brandon Perez filed a first amended complaint alleging federal and
                                  12
Northern District of California




                                       state law claims for government corruption, racism, hate crimes, incitement to violence, and
 United States District Court




                                  13
                                       emotional distress. Dkt. No. 4. The claims are brought against an array of California state and
                                  14
                                       Alameda County entities, and several neighbors. Perez submitted an application to proceed in
                                  15
                                       forma pauperis (“IFP”) in conjunction with her lawsuit. Dkt. No. 2. She also recently filed an ex
                                  16
                                       parte “emergency injunction” that largely repeats, in summary form, the allegations in the
                                  17
                                       amended complaint. Dkt. No. 7.
                                  18
                                              The IFP application is denied and the complaint is dismissed with leave to amend. In
                                  19
                                       determining whether IFP status should be granted, the Court may dismiss a complaint that fails to
                                  20
                                       state a claim on which relief may be granted, among other grounds. 28 U.S.C. § 1915(e)(2)(B).
                                  21
                                       The standard is the same as under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter,
                                  22
                                       668 F.3d 1108, 1112 (9th Cir. 2012). While the Court liberally construes pro se lawsuits such as
                                  23
                                       this one, a pro se plaintiff must still state facts sufficient to allege a plausible claim. Nguyen
                                  24
                                       Gardner v. Chevron Capital Corp., No. 15-CV-01514-JD, 2015 WL 12976114, at *1 (N.D. Cal.
                                  25
                                       Aug. 27, 2015).
                                  26
                                              Even if given every benefit of the doubt, the amended complaint does not allege facts that
                                  27
                                       plausibly state a federal claim. The complaint is a rambling narrative that never coalesces into
                                  28
                                   1   specific factual allegations tied to a cause of action. Perez says that she is “an ordained female

                                   2   priest according to the rites of the Catholic Church,” and has experienced harassment,

                                   3   discrimination and other conduct based on her gender, age, race, and religion. Dkt. No. 4 ¶¶ 13,

                                   4   29, 37. But these allegations are entirely conclusory, and the complaint does not allege any facts

                                   5   in support of them. The most the Court can determine is that Perez has had building code and

                                   6   permitting disputes with various government entities related to a residential property in Alameda

                                   7   County. There also appear to be tensions between Perez and the neighbors about the use of the

                                   8   property. While the amended complaint describes a number of interactions that Perez found

                                   9   uncivil and upsetting, it never states facts plausibly alleging that any defendant violated a federal

                                  10   civil rights, discrimination or other law vis-a-vis Perez.

                                  11          Consequently, IFP status is not warranted and the federal claims are dismissed with leave

                                  12   to amend. Because the federal claims were the ostensible basis of the Court’s jurisdiction, it
Northern District of California
 United States District Court




                                  13   declines to exercise supplemental jurisdiction over the state law claims. 28 U.S.C. § 1367(c)(3).

                                  14          The request for an injunction is denied for the same reasons. In the absence of a plausible

                                  15   claim, Perez cannot show a likelihood of success on the merits, or that she has raised a serious

                                  16   question, that would warrant the extraordinary relief of an injunction. Airbnb, Inc., v. City and

                                  17   County of San Francisco, 217 F. Supp. 3d 1066, 1071-72 (N.D. Cal. 2016). The injunction

                                  18   request also does not identify a plausible and likely threat of irreparable harm. Id. at 1072.

                                  19          If Perez would like to file a second amended complaint that responds to the concerns stated

                                  20   in this order, she must file a revised complaint by November 18, 2019. Failure to meet that

                                  21   deadline will result in dismissal with prejudice under Rule 41(b). Perez may not file any other

                                  22   injunction requests or motions pending further order of the Court.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 30, 2019

                                  25

                                  26
                                                                                                     JAMES DONATO
                                  27                                                                 United States District Judge
                                  28
                                                                                          2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        SILVIA A BRANDON PEREZ,
                                   4                                                          Case No. 19-cv-02926-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        STATE OF CALIFORNIA, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 30, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Silvia A Brandon Perez
                                       2997 Hardeman Street
                                  18   Hayward, CA 94541
                                  19

                                  20
                                       Dated: October 30, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          3
